Title: From Louisa Catherine Johnson Adams to John Adams, 14 July 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John




My Dear John
Washington 14 July 1819


I yesterday received your Letter announcing the death of Judge Tudor but the melancholy news which I had received from St Petersburg only half an hour before broke the shock as that comparatively was a calamity so dreadful that the death of the Judge appeared nothing more than an event which must naturally be expected—It is no doubt a distressing event to the family and sudden deaths are always awful I am very sorry for them indeed—
It is quite uncertain when we shall get to Boston as the President is not returned and there are many unfavourable rumours about the Treaty which may possibly prevent our coming at all.
I am delighted to learn that George has a part and should much rejoice to hear him speak it—I beg you will inform me what it is as I should like much to know—
You seldom mention Charles in your Letters and you artfully evade answering me when I write you upon any particular subject—This I trust is not done with a view to deceive me—as the anxiety of a mother should never thus be trifled with.
We are very still here and suffering intensely with heat which makes me almost incapable of any great effort and I do not know whether I shall be able to accompany your father—He will at all events take Mrs. Clark and her Infant to Quincy and if I should not come I shall certainly see you in the Winter to pass your vacation with me.
Give my love to Charles and Miss Welsh and believe me ever affectionately yours

L C A.


We are to move into another house in Septbr.

